Citation Nr: 1716120	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  13-23 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 20 percent for the service-connected right knee disability.

2.  Entitlement to an initial disability evaluation in excess of 20 percent for the service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from November 1974 to October 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina in which the appellant's claims of entitlement to right and left knee disorders were granted; the RO assigned a 10 percent evaluation for each knee disability, effective from May 2011.

The Veteran has appealed the initial ratings assigned for the service-connected right and left knee disabilities.  He is, in effect, asking for higher ratings effective from the date service connection was granted.  Thus, the entire time period in question is on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The appellant presented testimony at a personal hearing held at the RO before a Decision Review Officer (DRO) in February 2015.  The transcript from that hearing has been associated with the evidence of record. 

A subsequent rating decision, issued in March 2015, increased the initial rating for each service-connected knee disability from 10 percent to 20 percent, effective in May 2011.  However, as each increase did not represent the maximum rating available for a knee disability, a full grant of the benefits sought was not promulgated and the appellant's claims remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The evidence of record reflects that a Travel Board hearing for the appellant was scheduled for February 9, 2017.  However, on January 23, 2017, the appellant's representative submitted a written statement from the appellant in which it was stated the appellant wanted to cancel that Board hearing.  His request for a Board hearing is therefore considered withdrawn.  As there is no outstanding hearing request, the Board will proceed with consideration of the issues on appeal. 

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  In January 2017, the Veteran withdrew his appeal as to the issue of entitlement to an initial disability evaluation in excess of 20 percent for the service-connected right knee disability.

2.  In January 2017, the Veteran withdrew his appeal as to the issue of entitlement to an initial disability evaluation in excess of 20 percent for the service-connected left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of his Substantive Appeal on the issue of entitlement to an initial disability evaluation in excess of 20 percent for the service-connected right knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for withdrawal by the Veteran of his Substantive Appeal on the issue of entitlement to an initial disability evaluation in excess of 20 percent for the service-connected right knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).

The Veteran and his representative submitted correspondence to the RO, in January 2017, in which it was stated that the issues of entitlement to an initial disability evaluation in excess of 20 percent each for the service-connected right and left knee disabilities were being withdrawn.  Therefore, the Veteran's appeals for the issues of entitlement to an initial disability evaluation in excess of 20 percent each for the service-connected right and left knee disabilities were withdrawn.  See 38 C.F.R. § 20.204.

As the appellant has withdrawn his appeals as to the issues of entitlement to initial disability evaluations in excess of 20 percent each for the service-connected right and left knee disabilities, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the Veteran's appeal as to these two claims.  Therefore, each one of these two issues is dismissed, without prejudice.


	(CONTINUED ON NEXT PAGE)



ORDER

The Veteran's appeal as to the issue of entitlement to an initial disability evaluation in excess of 20 percent for the service-connected right knee disability is dismissed.

The Veteran's appeal as to the issue of entitlement to an initial disability evaluation in excess of 20 percent for the service-connected left knee disability is dismissed.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


